DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 9/23/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims and the addition of new claim 37.  
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive as directed to a rejection withdrawn due to the amendment and in view of the prior art rejection that follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 requires two dimensional or three-dimensional MOFs; however, such is broader than required by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12-13, 19, 22-24,29-30, 33-34, 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101836803B1 (hereinafter KR 803)
Claim 1:  KR 803 discloses associating a plurality of metal atoms and ligands with a surface, exposing the plurality of zero oxidation state and ligands to an oxidizing agent, including oxygen or oxygen containing compound such that the oxidizing agent oxidizes the plurality of metal atoms into a plurality of metallic ions and the plurality of ions react with ligands to form a two dimensional MOF on the surface, wherein the MOF comprises one or more metals and ligands (see entire Description of Embodiments, specifically translation pages 4-5, bottom of page 8).  Prior art discloses the same process steps and same materials claimed and therefore would necessarily have the same results, i.e. some degree of conductivity and can reasonably be considered two dimensional, unless the applicant is using other process steps or materials that are not claimed or disclosed as required.
Claim 10:  KR 803 discloses an aqueous solution (see entire Description of Embodiments, specifically translation pages 5, stating solvent includes water)
Claim 12:  KR 803 discloses  plurality of zero-oxidation state metal atoms undergo oxidation and provide nucleation sites for growth of the metal-organic frameworks (see entire Description of Embodiments, specifically translation pages 5 stating “oxidizing agent is essential for eluting the metal ion). 
 	Claim 13:  KR 803 discloses exposing includes immersion, spraying, coating and performing the exposing for a period of time to under go an oxidation reaction (see entire Description of Embodiments, specifically translation pages 7).
	Claim 19:  KR 803 excludes one of the claimed compounds by its disclosure of CU2+ (see e.g. page 9).
	Claim 22:  KR 803 discloses mesh and such can reasonably be considered porous (page 8, “mesh-like structure”)
	Claim 23:  KR 803 discloses vapor deposition (see e.g. page 10, preparation examples).
	Claim 24:  KR 803 discloses associating before exposing (examples, wherein the associating with the ligand occurs before further exposure, i.e. the initial contact is association and further contact is exposing).
	Claim 29-30:  KR 803 discloses what can reasonably be considered a “textile” within the broad scope as the term is mere intended use of the structure (page 8, “mesh-like structure”)
	Claim 33:  KR 803 discloses such as discussed above and in examples.
	Claim 34:  KR 803 discloses contacting before exposing (examples, wherein the associating with the ligand occurs before further exposure).
Claim 38:  KR 803 discloses oxygen (see discussion above).
Claim 39:  KR 803 discloses oxidizing agent oxidizes the atoms by directly contacting the atoms (see discussion above, examples)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 803 as applied above and further with Yao et al. (Layer-by-Layer Assembled Conductive Metal–Organic Framework Nanofilms for Room-Temperature Chemiresistive Sensing.  Angew. Chem. Int. Ed. 2017, 56, 16510 –16514.)
KR 803 discloses all that is taught above and discloses MOFs using known organic ligands.  KR 803 discloses bonding the organic ligands to Cu2+; however, fails to explicitly disclose HHTP as claimed.  However, Yao, also disclosing forming a MOF and discloses coordination of Cu2+ with HHTP to form Cu3(HHTP)2.  Therefore, taking the references collectively, because KR 803 discloses the organic ligand that coordinates with Cu2+ , it would have been obvious as predictable to use HHTP as the organic ligand because Yao discloses predicable and successful coordination of Cu2+ with HHTP to form Cu3(HHTP)2.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Claims 22, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 803 as applied above and further with CN 105348198 (hereinafter CN 198).
KR 803 discloses MOF onto copper coated substrates, including glass; however, fails to explicitly disclose the textile/porous surface as claimed.  However, CN 198 discloses a MOF onto substrates that include glass, fabrics, glass fiber cloths (see description) and therefore taking the references collectively it would have been obvious to have modified KR 803 to use the fabrics and clothes as suggested by CN 198 as the surface as such is taught as a predictable and reasonable surface for the formation of MOFs and additionally suggested as an alternative for glass substrate (which is explicitly coated by copper in KR 803).

Claims 25-26, 28 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 803 as applied above and further with Ameloot et al.  (Patterned film growth of metal–organic frameworks based on galvanic displacement. Chem. Commun., 2010, 46, 3735–3737.)
	 Claims 25-26 and 28:  KR 803 discloses coating on a substrate and a pattern/porous metal; however, fails to disclose patterning.  However,  Ameloot discloses thermal evaporation of copper onto the substrate before exposing and using a mask to form square patterns (Figure 1 and accompanying text, right column 3735-3736).  Therefore, taking the references collectively, it would have been obvious to have modified KR 803 to use the pattern formation method to reap the benefits of a mesh-like metal pattern on the substrate.  
Claims 31-32:  KR 803 discloses vapor deposition of copper onto glass and pretreating the glass (Preparation examples); however, fails to disclose the claimed functionalization.  Ameloot also vapor deposits copper onto a substrate and discloses preference to glass functionalization with silane and discloses the OH groups onto the surface of the glass (i.e. silanol) will provide predictable results and therefore taking the full disclosure and the level of one of ordinary skill in the art it would have been obvious as predictable to provide a glass surface, untreated and with OH groups, i.e. silanol, with a reasonable expectation of predictable results, i.e. without preferential wetting.   Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 803 taken collectively with EP 2578593, hereinafter EP 593.
KR 803 discloses forming the metal organic framework using spraying using solutions by a spray method but fails to disclose the air stream.  However, EP 593 also discloses a method for preparing the metal organic frameworks and discloses spraying the solutions using air (0038) as the usual gas stream for spraying the precursor solutions.  Therefore, taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have used an air stream because it is a well-known gas used for the spraying of the precursors during the formation of the metal organic precursor.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718